Conviction is for selling intoxicating liquor, the punishment being assessed at eighteen months in the penitentiary.
No bills of exception are brought forward. *Page 192 
The alleged purchaser testified that he bought a pint of whisky from appellant and paid him one dollar therefor. Appellant admitted making the sale, but claimed the purchaser told him the whisky was for a traveling man who was sick at the hotel and that the whisky was sold for medicinal purposes. The purchaser denied that anything was said by him about wanting the whisky for someone who was sick.
The jury was charged that if they found that the whisky was sold for medicinal purposes, or if they had a reasonable doubt thereof, they would find appellant not guilty. The issue was decided against appellant.
We note that in pronouncing sentence the learned trial judge failed to make application of the Indeterminate Sentence Law, art. 775, C. C. P. The sentence will be reformed to direct that appellant's imprisonment in the penitentiary be for not less than one year nor more than eighteen months.
As thus reformed, the judgment is affirmed.
Judgment reformed, and, as reformed, affirmed.